 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cleveland Newspaper Guild,Local 1 of the Ameri-can Newspaper Guild,AFL-CIO-CLCand E. W.Scripps Company,as Publisher of the ClevelandPress, and Cleveland Typographical Union No. 53,InternationalTypographicalUnion,AFL-CIO.Case 8-CD-206June16, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by E. W. Scripps Company, as publisher ofthe Cleveland Press, herein called the Employer, alleg-ing that the Cleveland Newspaper Guild, Local 1 of theAmerican Newspaper Guild, AFL-CIO-CLC, hereincalled the Guild or Respondent, had violated Section8(b)(4)(D) of the Act. A duly scheduled hearing washeld before Hearing Officer Myron G. Hill, Jr., inCleveland,Ohio, on December 10, 1970. The Em-ployer, the Guild, and Cleveland Typographical UnionNo. 53, International Typographical Union, AFL-CIO, herein called CTU,1 appeared at the hearing andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer, theGuild and CTU all filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed. TheBoard has considered the entire record in this case,including the briefs of the parties, and hereby makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is an Ohiocorporation engaged in the publishing of three newspa-pers, including the Cleveland Press, the only newspaperinvolved herein. The Cleveland Press subscribes tovarious interstate news services, including the ChicagoSun Times News Services and United Press Interna-tional and advertises nationally sold products. Thegross revenues derived from its business annually ex-ceed $200,000. Accordingly, the parties stipulated, andwe find, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIThe Hearing Officer permittedthe CTU tointervene in the proceeding191 NLRB No. 57and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Guildand CTU are labor organizations within the meaningof Section 2(5) of the Act.III.THE DISPUTEA. The Background FactsThe instant dispute involves the function of storingcertain pasteup boards which are reused when a par-ticular advertisement is run a second time. Prior to1969, the Employer's newspaper was printed in thetraditionalmanner, using the hot metal process, andthe zinc engravings which were to be used again werestored in the composing room and handled by em-ployees who are represented by CTU. In May 1969, theEmployer received delivery on a new photon machineand other equipment designed to permit a changeoverfrom metal plates to pasteup board. The new equip-ment was used on a limited basis from September 1969to late January or early February 1970, but thereafterthe photon machine was installed in the composingroom and the Employer began using the cold type pro-cess on a regular basis and with the expectancy that theuse of metal plate's would eventually be phased out.During the period from September 1969 to April 13,1970, the Employer made no formal assignment of thework in question. However, as a matter of practice, thepasteup boards were principally stored in a woodencabinet in the advertising service department wherethey were handled by employees who are representedby the Guild. Meanwhile, during contract negotiationsbetween CTU and the Employer, CTU claimed that thepasteup boards should be in the composing room underthe jurisdiction of its members, and in the collective-bargaining agreement, executed on April 13, 1970, itwas agreed that the storage of pasteup boards would behandled by employees represented by CTU, but thatthe Employer would have 6 months from the date ofthe contract in order to fully implement this work as-signment. In the early summer of 1970, the Employeradvised the Guild of the assignment and its future im-plementation. Thereafter, on October 9, 1970, the Em-ployer transferred the storage cabinet from the adver-tising service department to the composing room andthat same day Personnel Manager Holcombe calledJack Weir, the executive secretary of the Guild, andinformed him that commencing October 12, 1970, allpasteup boards would be handled and stored by em-ployees represented by CTU. Weir replied that the Em-ployer was going to have trouble over the matter andthat he (Weir) intended to discuss the situation with the CLEVELANDNEWSPAPERGUILD237employees in the advertising service department. OnOctober 12,1970,Weir visited Holcombe and told himthat he had informed the Guild'smembers in the adver-tising service department not to transfer the pasteupboards to the composing room.Holcombe then sug-gested that he would use supervisors to perform thisfunction and Weir replied that he had told the membersthat if the pasteup boards were transferred to the com-posing room,they were not to process any work at allin their department.Later,Weir posted a notice in-forming the Guild members of his conversation withHolcombe and the Employer responded by filing theinstant charge.B.Contentionsof thePartiesRespondent contends that the type of controversypresented here does not involve a jurisdictional disputewithin the meaning of Section 8(b)(4)(D) and Section10(k) of the Act and therefore it argues that the Boardshould quash the notice of hearing issued in this pro-ceeding.However,in the event that the Board shouldconclude that a jurisdictional dispute exists, Respond-ent contends that the work in dispute should beawarded to its members employed in the advertisingservice department based upon the Employer's assign-ment,past practice,its collective-bargaining agreementwith the Employer,and efficiency of operations.The Employerand CTU bothassert that a jurisdic-tional dispute exists and they contend that the disputedwork should be assigned to employees represented byCTU basedupon the contractual assignment, pastpractice,area practice,efficiency of operations,and jobattrition.C. The Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k), it must be satisfiedthat thereis reasonable cause to believe that Section8(b)(4)(D) has been violated.As previouslyindicated,the uncontroverted tes-timonyof the Employer'spersonnelmanager, Hol-combe,establishesthatRespondent's executive secre-tary,Weir,threatened Holcombewith a workstoppageif the Employer went through with itsplansto transferthe pasteup boardsfrom the advertising service depart-ment to the composing room.AlthoughRespondentdoes not denythatit threatened a work stoppage, ittakes the positionthat the controversy involved here isnot a jurisdictional dispute within the meaning of Sec-tion 8(b)(4)(D) and Section10(k) of the Act. In supportof this position,Respondent arguesthatthe dispute isof the Employer's own making in that it arose out ofthe Employer's action in removingthe work from theemployees legallyentitled to performitand the reas-signing of it to otheremployees.Respondent arguesfurther than in such circumstances the Employer can-not be viewed as a neutral caught between the conflict-ing claims raised by the competing groups of em-ployees, but rather the dispute can only properly bedescribed as one involving the Employer and the Guildover the issue of employee job rights.In our opinion,Respondent's position is based upona faulty premise;namely,that the employees repre-sented by the Guild had established the right to per-form the disputed work prior to the time the Employerformally assigned the work to employees representedby CTU.Although employees in the advertising servicedepartment actually performed a substantial portion ofthe work in question,all parties were aware that theEmployer's operations were undergoing a major reor-ganization in converting from hot metal to the'coldtypeprocess, and that a period of several months wouldelapse before the new equipment was installed andfunctional.The Employer made no formal assignmentof the work at that time because it considered opera-tions involving the new process to be on an experimen-tal and a temporary basis.Althoughthe Employer be-gan to convert to the cold type process in September1969,itwas not until February 1970 that such opera-tions were being performed on a regular basis. Further-more,even though the Employer formally assigned thedisputedwork to CTUinApril1970,, it required aperiod of 6 months in order to implement the assign-ment.In these circumstances, we find insufficient evidenceto support Respondent's contention that the employeesin the advertising service department acquired the rightto perform the disputed work on a permanent basis. Onthe contrary, the evidence demonstrates that a typicaljurisdictional dispute situation is presented with com-peting groups of employees claiming the right to per-form work which is part of a new process or operation.Accordingly,we conclude that the instant controversyis a jurisdictional dispute and, that there is a reasonablecause for believing that a violation of Section8(b)(4)(D)has occurred.The dispute is therefore prop-erly before us for determination.D. The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant factors.The following factors are relevant in making a deter-mination of the dispute before us: 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Employer's assignmentand past practiceAs indicated earlier, the disputed work is part of anew operation which has been in effect at the Em-ployer's newspaper only since September 1969. Al-though employees represented by the Guild were per-forming the work in question during the period whenthe Employer was attempting to implement its decisionto convert its operations from hot metal to the cold typeprocess, it seems clear that the parties recognized thatthe new operations were being performed on a tempo-rary basis and that permanent work assignments wouldnot be made until the new work was being performedon a regular basis. It was not until February 1970 thatthe Employer began using the cold type process on aregular basis and approximately 2 months later it for-mally assigned the disputed work to employees repre-sented by CTU, although the implementation of thisassignmentwas delayed for 6 months thereafter.Accordingly, we conclude that there is nomeaning-ful past practice which would be of assistance to theBoard in determining the merits of this dispute. Withrespect to the Employer's assignment,however, therecord shows that the disputed work was by contractassignedto'CTU members on April 13, 1970, and thatthis was the Employer's only formal assignment of thework in question. Therefore on the basis of this evi-dence, we find that the Employer's assignment favorsthe CTU's claim to this work.2.Collective-bargaining agreementsBoth CTU and the Guild have collective-bargainingagreementswith the Employer. The collective-bargain-ing agreement covering employees represented by theGuild was executed on October 15, 1969, and effectivefor a period from May 1, 1969, to May 31, 1972. ArticleI, section 4, of this agreement provides, in substance,that work which is being performed by bargaining unitemployees or work which may in the future be assignedto such employees will not during the term of the con-tract be assigned to employees who are outside theGuild's jurisdiction.CTU's contract with the Em-ployer was executed on April 13, 1970, and is effectivefrom June 1, 1969, to August 31, 1972. Article I, sec-tion 6(a), of this agreement provides as follows:(a) Complete paste-ups, once used and stored bythe Publisher for future use, shall be stored byemployees who are covered by this agreement.From the foregoing, it is clear that the CTU contractspecifically provides for the assignment of the disputedwork to employees represented by CTU. The Guildcontract on the other hand makes no specific referenceto the work in dispute and only by giving the broadestinterpretation to the words, "work now being per-formed" can the contract be said to extend coverageover the disputed work.Accordingly,we find that thisfactor supportsCTU'sclaim to the disputed work.3.Area practiceThe only record evidence with respect to area prac-tice shows that there is only one other daily newspaperin Cleveland, Ohio, the- Cleveland Plain Dealer, andthat the storage of pasteup boards at this newspaper isperformed by employees represented by CTU. Accord-ingly,we find that the area practice favors CTU'sclaim.4.Efficiency of operationsThe pasteup boards are made available to composingroom employees as needed and there seems to be noquestion that it is more convenient to store the materi-als at the location where they will be used, rather thanelsewhere. Here, the storage of pasteup boards in thecomposing room would eliminate the necessity of re-questing the delivery of such materials from the adver-tising service department and, by eliminating an un-necessary cause for delay, allow the Employer moreflexibility in meeting its time deadlines. Accordingly,we findthat it wouldbe more efficientto have the workperformed by the composing room employees by CTU.5. Job attritionAlthough the record does not disclose any reductionin jobs as a result of the Employer's action in convert-ing to the cold type process, there is testimony showingthat at the time of the hearing the Employer was ex-periencing a saving of about 700 hours a week in com-posing room worktime under the new method and thatwhen the changeover is complete and the newspaper isprinted entirely in cold type, an even greater saving inwork hours is expected. Hence, the potential for a re-duction in force among composing room employees isa very real possibility. The record does not indicateclearly what, if any, job loss would be experienced byemployees in the advertising service department if theywere not permitted to perform the disputed work.However, the record does indicate that the Employerpromised the Guild that none of the employees it repre-sents would be laid off as a result of 'the assignment ofthe disputed work to CTU. Accordingly, we find thatthis factor supports CTU's claim.6.ConclusionsBased upon the entire record and after full considera-tion of all the relevant factors, we conclude that theemployees representedby CTU,rather than, thoserepresented by the Guild,are entitled to perform thework in dispute.In making this determination, we are CLEVELANDNEWSPAPERGUILD239assigningthe disputed work to the employees of theEmployer whoare representedby CTU, but not toCTU or itsmembers.Also, the present determinationis limited to the particular controversy which gave riseto this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of dispute:1.Employees of E. W. Scripps Company, as publish-ers of the Cleveland Press, currently represented byCleveland Typographical Union No. 53, InternationalTypographical Union, AFL-CIO, are entitled to thework in connection with the storage of pasteup boardswhich are retained for future use.2.The Cleveland Newspaper Guild, Local 1 of theAmerican Newspaper Guild, AFL-CIO-CLC, is notentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require E. W. Scripps Company, aspublisher of the Cleveland Press,to assignthe above-described work to employees represented by it.3.Within 10 days from the date of thisDecision andDetermination of Dispute, the Cleveland NewspaperGuild, Local 1 of the American Newspaper Guild,AFL-CIO-CLC, shall notify the Regional Director forRegion 8, in writing, whether or not it will refrain fromforcing orrequiringE.W. Scripps Company, as Pub-lisher of the ClevelandPress,by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by it, rather than toemployees represented by Cleveland TypographicalUnion No. 53, International Typographical Union,AFL-CIO.